— Order, Supreme Court, New York County (Carol Arber, J.), entered on or about March 2, 1992, which, inter alia, granted plaintiff's motion for summary judgment and dismissed defendants’ counterclaims and the third-party complaint, unanimously affirmed, with costs.
The respective interests of the parties in the ornamental Art Deco gates and radiator grille which were in the Executive Offices on the 52nd floor of the Chanin Building are clearly defined under the relevant agreements and those agreements support the determination of the IAS Court. Defendants’ conclusory allegations of fraud and misrepresentation are refuted by the representations made by defendant Stahl in executing the 1988 Purchase Agreement, and fail to raise a triable issue of fact. In addition, defendants have failed to submit any evidence to support the bare conclusory allega*609tions of their counterclaims, or their third-party complaint. Concur — Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.